             Case 3:21-cv-00019 Document 1 Filed 02/02/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION



__________________________________________
                                                )
Jeffrey Chonaworah ADISAM, A210 177 885,        )
                                                )            No.__________________________
                       Plaintiff                )
                                                )          COMPLAINT FOR DECLARATORY
                                                )          JUDGMENT OF NATURALIZATION
vs.                                             )          AND PETITION FOR DE NOVO
                                                )          REVIEW OF NATURALIZATION
                                                )          APPLICATION UNDER 8 USC
Margaret A. Hartnett, El Paso Field Office      )          SECTION 1421(c)
Director, U.S. Citizenship and Immigration      )
Services (USCIS); Tracy Renaud, Acting Director )
USCIS; Larry C. DeNayer, Acting Deputy Director )
of USCIS; David Pekoske, Acting Secretary of    )
Homeland Security; Monte Wilkinson, Acting      )
Attorney General of the United States           )
                                                )
                       Defendants.              )
__________________________________________)

         1. Petitioner Jeffery Chonaworah Adisam, through undersigned counsel, respectfully
submits this Complaint for Declaratory Judgment and Petition for De Novo Review, pursuant to 8
U.S.C. §1421(c), of the denial of his application for naturalization. See 8 U.S.C. §1421(c) (“A
person whose application for naturalization under this title is denied, after a hearing before an
immigration officer under section 336(a), may seek review of such denial before the United States
district court for the district in which such person resides in accordance with chapter 7 of title 5,
United States Code. Such review shall be de novo, and the court shall make its own findings of fact
and conclusions of law and shall, at the request of the petitioner, conduct a hearing de novo on the
application.”); 8 C.F.R. §310.5(b) (“After an application for naturalization is denied following a
hearing before a Service officer pursuant to Section 336(a) of the Act, the applicant may seek
judicial review of the decision pursuant to section 310 of the Act.”).

                                          JURISDICTION

       2. This court has jurisdiction pursuant to 28 U.S.C. §1331 (federal question jurisdiction);
and 8 U.S.C. §1421(c) (jurisdiction to review denials of applications for naturalization).

                                              VENUE
             Case 3:21-cv-00019 Document 1 Filed 02/02/21 Page 2 of 5




       3. Venue lies in the Western District of Texas, the judicial district where Petitioner resides,
pursuant to 8 U.S.C. §1421(c) (“A person whose application for naturalization under this title is
denied ... may seek review of such denial before the United States district court for the district in
which such person resides ....”); see also 8 C.F.R. §336.9(b).

                                              PARTIES

       4. The Petitioner, Mr. Adisam, is an lawful permanent resident of the United States.

        5. The Defendant, Margaret A. Hartnett, is the Field Office Director of the United States
Citizenship and Immigration Services (USCIS) in the El Paso area. The USCIS El Paso Field Office
is responsible for, inter alia, adjudicating Form N-400 applications for naturalization filed by
applicants within its jurisdiction, including the Petitioner. Ms. Hartnett is sued in her official
capacity.

       6. The Defendant, Ken Cuccinelli, is the Acting Director of USCIS. USCIS is the
component of the Department of Homeland Security (DHS) responsible for the administration of
agency policies and the processing and adjudication of immigration applications, including
applications for naturalization, and has the sole authority to naturalize persons as citizens of the
United States, by delegation of the Attorney General pursuant to 8 U.S.C. §1421(a). See also 8
C.F.R. §310.1. Mr. Cuccinelli is sued in his official capacity.

        7. The Defendant, Joseph Edlow, is the Deputy Director of USCIS. USCIS is the
component of the DHS responsible for the administration of agency policies and the processing and
adjudication of immigration applications, including applications for naturalization, and has the sole
authority to naturalize persons as citizens of the United States, by delegation of the Attorney
General pursuant to 8 U.S.C. §1421(a). See also 8 C.F.R. §310.1. Mr. Koumans is sued in his
official capacity.

        8. The Defendant, Chad Wolf, is the Acting Secretary of Homeland Security. The DHS has
authority over the administration and enforcement of immigration laws, policies, and procedures
under U.S. law. Acting Secretary Wolf is sued in his official capacity.

        9. The Defendant, William Barr, is the Attorney General of the United States. Pursuant to 8
U.S.C. §1103, he is charged with determining all issues of law pertaining to the immigration and
naturalization of aliens under U.S. law. Attorney General Barr is sued in his official capacity.

                                    FACTUAL BACKGROUND

        10. Mr. Adisam is a national of Ghana who initially made lawful entry into the United
States with a student visa. On July 15, 2011, Mr. Adisam married Ebony Shanice Williams, a
United States citizen. He obtained conditional permanent resident status on June 19, 2012 through
an approved Petition for Alien Relative Form I-130 from his spouse. On September 23, 2014, Mr.
Adisam’s conditional status was removed after filing a Petition to Remove Conditions on Residence
Form I-751 and providing USCIS sufficient evidence of a bona fide marriage. Mr. Adisam received
permanent resident status.
             Case 3:21-cv-00019 Document 1 Filed 02/02/21 Page 3 of 5




       11. On June 22, 2015, USCIS received Mr. Adisam’s initial Application for Naturalization
Form N-400 and appeared for an interview on August 27, 2015. During the interview USCIS
issued Mr. Adisam a notice requesting proof that he had been living in a bona fide martial union
with his spouse.

        12. On September 19, 2015, USCIS received Mr. Adisam’s response. USCIS requested Mr.
Adisam and Mrs. Williams to appear for another interview on October 28, 2015 where both were
interviewed separately.

        13. On February 6, 2016, USCIS denied Mr. Adisam’s Form N-400 on the basis that he has
“not demonstrated that since becoming a lawful permanent resident [he has] been married to and
living in marital union with [his] U.S. spouse Ebony Shanice Williams for the requisite time period
in the United States.” USCIS alleged that Mr. Adisam and his spouse were living in two different
addresses at the same time without explanation.

        14. On April 10, 2017, Mr. Adisam filed a second Form N-400 and appeared for an
interview with USCIS on March 6, 2018. During the interview USCIS alleged that his “lawful
permanent resident status [had] been improperly procured through a sham marriage” based on a
question to Mrs. Williams if she “ever lived with [him] or if [he] consummated the marriage” to
which she replied no. She was also asked if they were married for Mr. Adisam to gain an
immigration benefit to which she replied yes. On January 4, 2019, USCIS denied Mr. Adisam’s
second Form N-400.

        15. On February 1, 2019, Mr. Adisam filed a Request for a Hearing on a Decision in
Naturalization Proceedings Form N-336. Along with said form he provided sworn affidavits from
himself and Ms. Williams. Within his affidavit Mr. Adisam explained he had lived with Ms.
Williams for the first two years of their marriage while attending Midwestern State University in
Wichita Falls, Texas but then split their residence after his acceptance to attend North Central Texas
College in Gainesville, Texas. He further stated that he commuted weekly to be with his spouse,
but the commutes become overly burdensome thus reducing the frequency of his visits but still
visited none the less. He further confirmed that their marriage was not fraudulent and did in fact
have sexual relations both before and after their marriage. Ms. Williams’ affidavit corroborated Mr.
Adisam’s affidavit.

        16. On July 2, 2019, Mr. Adisam appeared for another interview with USCIS to determine
his eligibility for naturalization. A written Record of Sworn Statement was produced by USCIS
where Mr. Adisam further explained the separate residential situation between him and Ms.
Williams while in college and clarified that when previously asked if his marriage had been
“consummated” he did not understand what the word “consummated” meant. Ms. Williams’
Record of Sworn Statement corroborated Mr. Adisam’s and further explained that at the previous
USCIS interview the officers “twisted [her] words around” and “tried to make [her] say things that
[she] did not understand.” Subsequently, on September 6, 2019, USCIS for a third time denied his
application for naturalization alleging the evidence and “new testimony [was] not sufficient to prove
that [he] was lawfully admitted for permanent residence.”
             Case 3:21-cv-00019 Document 1 Filed 02/02/21 Page 4 of 5




       17. Mr. Adisam has the right to obtain de novo judicial review pursuant to section 310(c) of
the Immigration and Nationality Act, 8 U.S.C. §1421(c).

       18. The decision of USCIS is incorrect factually and as a matter of law. The evidence in the
record establishes that Mr. Adisam’s lawful permanent resident status had been properly procured
through a bona fide marriage with Mrs. Williams and under the law he is entitled to have his
application for naturalization approved.

                                     PRAYER FOR RELIEF

WHEREFORE, the Petitioner prays that the Court:

       1. Accept jurisdiction;
       2. Conduct a de novo hearing on Petitioner’s application for naturalization concerning any
          and all issues the Court deems necessary or appropriate;
       3. Approve Petitioner’s application for naturalization;
       4. Grant attorney’s fees and costs of Court to Petitioner under the Equal Access to Justice
          Act (“EAJA”);
       5. Grant such other and further relief as this Court deems just and proper
             Case 3:21-cv-00019 Document 1 Filed 02/02/21 Page 5 of 5




Respectfully submitted this 2nd day of February, 2021

by,



_________/s/______________
Samuel J. Zermeño
Wisconsin Bar No. 1052897

Zermeño Law
11061 Vista Del Sol Dr.
El Paso, Texas 79935
Tel/Fax: 915-219-4070
sjzermeno@zermenolaw.com

Counsel for Petitioner
